

113 S1925 RS: Driver Privacy Act
U.S. Senate
2014-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 563113th CONGRESS2d SessionS. 1925[Report No. 113–255]IN THE SENATE OF THE UNITED STATESJanuary 14, 2014Mr. Hoeven (for himself, Ms. Klobuchar, Mr. Blunt, Mr. Manchin, Mr. Kirk, Mr. Isakson, Mr. Johanns, Mr. Chambliss, Mr. Hatch, Mr. King, Mr. Bennet, Ms. Hirono, Mr. Begich, Mr. Wyden, Mr. Coons, Mr. Portman, Mr. Franken, Mr. Thune, Mr. Barrasso, Mr. Enzi, Mr. Tester, Mr. Boozman, Mr. Heller, Mr. Markey, and Mr. Pryor) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationSeptember 15, 2014Reported by Mr. Rockefeller, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo limit the retrieval of data from vehicle event
		  data recorders.1.Short titleThis Act may be cited as the Driver Privacy Act.2.Limitations on data
			 retrieval from vehicle event data recorders(a)Ownership of dataAny data in an event data recorder
			 required under part 563 of title 49, Code of Federal Regulations,
			 regardless of when the passenger motor vehicle in which it is installed
			 was
			 manufactured, is the property of the owner, or, in the case of a leased
			 vehicle, the lessee of the passenger motor vehicle in which the event data
			 recorder is installed.(b)PrivacyData recorded or transmitted by an event data
			 recorder described in subsection (a) may not be accessed by a person other
			 than
			 the owner or lessee of the motor vehicle in which the event data recorder
			 is installed
			 unless—(1)a court or other judicial or administrative authority having jurisdiction—(A)authorizes the retrieval of the
			 data; and(B)to the extent that there is retrieved data, the data  is subject to the standards for admission
			 into evidence required by that court or other administrative authority;(2)all of the owners or lessees of the motor
			 vehicle provide informed written consent to the retrieval of the data
			 for any purpose, including the purpose of diagnosing, servicing, or
			 repairing
			 the motor vehicle;(3)the data is retrieved pursuant to an
			 investigation or inspection authorized under
			 section 1131(a) or
			 30166 of title 49, United States Code, and the personally
			 identifiable information of the owner or lessee of the vehicle and the
			 vehicle identification number is not disclosed in connection with the
			 retrieved
			 data;(4)the data is retrieved for the
			 purpose of determining the need for, or facilitating, emergency medical
			 response in response to a motor vehicle crash; or(5)the data is retrieved for traffic
			 safety research, and the personally identifiable information of the owner
			 or
			 lessee of the vehicle and the vehicle identification number is not
			 disclosed in connection with the retrieved data.(c)Limitation on
			 data retrievalData from an event data recorder may only be
			 accessed pursuant to subsection (b) to the extent that such data was
			 recorded
			 in conjunction with an event (as defined in section 563.5 of title 49,
			 Code of
			 Federal Regulations).3.Vehicle event data recorder study(a)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator of the
			 National Highway Traffic Safety Administration shall submit a report to
			 Congress that contains the results of a study conducted by the
			 Administrator to determine the amount of time event data recorders
			 installed in passenger motor vehicles should capture and record for
			 retrieval vehicle-related data in conjunction with an event in order to
			 provide sufficient information to investigate the cause of motor vehicle
			 crashes.(b)RulemakingNot later than 1 year after submitting the report required under subsection (a), the Administrator
			 shall promulgate regulations to establish the appropriate period during
			 which event data recorders installed in passenger motor vehicles may
			 capture and record for retrieval vehicle-related data to the time
			 necessary to provide accident investigators with vehicle-related
			 information pertinent to crashes involving such motor vehicles.1.Short titleThis Act may be cited as the Driver Privacy Act.2.Limitations on data
			 retrieval from vehicle event data recorders(a)Ownership of dataAny data retained by an event data recorder
			 (as defined in section 563.5 of title 49, Code of Federal Regulations),
			 regardless of when the motor vehicle in which it is installed
			 was
			 manufactured, is the property of the owner, or, in the case of a leased
			 vehicle, the lessee of the motor vehicle in which the event data
			 recorder is installed.(b)PrivacyData recorded or transmitted by an event data
			 recorder described in subsection (a) may not be accessed by a person other
			 than
			 an owner or a lessee of the motor vehicle in which the event data recorder
			 is installed
			 unless—(1)a court or other judicial or administrative authority having jurisdiction—(A)authorizes the retrieval of the
			 data; and(B)to the extent that there is retrieved data, the data  is subject to the standards for admission
			 into evidence required by that court or other administrative authority;(2)an owner or a lessee of the motor
			 vehicle provides written or electronic consent to the retrieval
			 of the data
			 for any purpose, including the purpose of diagnosing, servicing, or
			 repairing
			 the motor vehicle;(3)the data is retrieved pursuant to an
			 investigation or inspection authorized under
			 section 1131(a) or
			 30166 of title 49, United States Code, and the personally
			 identifiable information of an owner or a lessee of the vehicle and the
			 vehicle identification number is not disclosed in connection with the
			 retrieved
			 data, except that the vehicle identification number may be disclosed to
			 the certifying manufacturer;(4)the data is retrieved for the
			 purpose of determining the need for, or facilitating, emergency medical
			 response in response to a motor vehicle crash; or(5)the data is retrieved for traffic
			 safety research, and the personally identifiable information of an owner
			 or
			 a lessee of the vehicle and the vehicle identification number is not
			 disclosed in connection with the retrieved data.3.Vehicle event data recorder study(a)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator of the
			 National Highway Traffic Safety Administration shall submit a report to
			 Congress that contains the results of a study conducted by the
			 Administrator to determine the amount of time event data recorders
			 installed in passenger motor vehicles should capture and record for
			 retrieval vehicle-related data in conjunction with an event in order to
			 provide sufficient information to investigate the cause of motor vehicle
			 crashes.(b)RulemakingNot later than 2 years after submitting the report required under subsection (a), the Administrator
			 shall promulgate regulations to establish the appropriate period during
			 which event data recorders installed in passenger motor vehicles may
			 capture and record for retrieval vehicle-related data to the time
			 necessary to provide accident investigators with vehicle-related
			 information pertinent to crashes involving such motor vehicles.September 15, 2014Reported with an amendment